Title: Certificate of honorary membership in the U. S. Naval Lyceum, 1 February 1834
From: Wright, Ch. G.,Percy, M. C.,Cravath, James,Millett, Henry S.
To: Madison, James


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1 February] 1834
                            
                        
                        
                        
                        At a stated meeting of the United States Naval Lyceum, held on the Twenty eighth day of January A. D. 1834
                            James Madison was duly elected an Honorary Member, of said Institution.
                        In witness whereof the seal of the Society is affixed to this Diploma and the same signed by the proper
                            Officers. Dated at the Navy Yard, New York this First day of Feb’y 1834
                        
                        
                        
                            
                                
                            Ch. G. Wright President.
                        M. C. Percy 1st Vice Prest:James Cravath 2nd Vice Prest:Charles O. [ ], Corresponding Secretary.Henry S. Millett Recording Secretary.
                    